Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page  1 of 9YH
                                                                    FILED by                               D.C.



                                                                                        Mar 11, 2021
                                                                                          ANGELA E. NOBLE
                          UNITED STATES DISTRICT COURT                                   CLERK U.S. DIST. CT.
                          SOUTHERN DISTRICT OF FLORIDA                                   S. D. OF FLA. -MIAMI

                          21-20151-CR-UNGARO/REID
                          CASE NO.
                                   -21-u.s.c.
                                        - -§ -  ---
                                              963
                                        21 U.S.C. § 959(a)
                                        21 U.S.C. § 952(a)
                                        21 u.s.c. § 846
                                        21 U.S.C. § 841(a)(l)
                                        21 u.s.c. § 853

UNITED STATES OF AMERICA

vs.

MIGUEL ANDRES GUTIERREZ DIAZ,
     a/k/a "Mickey,"
MIGUEL EMILIO GUTIERREZ DIAZ,
     a/k/a "El Aleman,"
ENDY DE JESUS NUNEZ MARMOL,
     a/k/a "El Fuerte," and
DANNY NUNEZ MARMOL,

  Defendants.
_____    _______ _____./
                                        INDICTMENT

       The Grand Jury charges_that:

                                             COUNT 1

       Beginning at least as early as in and around 2014 and continuing through in and around

2017, the exact dates being unknown to the Grand Jury, in Miami-Dade, Broward, and Monroe

Counties, in the Southern District of Florida, and in the countries of the Dominican Republic and

Colombia, and elsewhere, the defendants, ·

                          MIGUEL ANDRES GUTIERREZ DIAZ,
                                        a/k/a "Mickey,"
                          MIGUEL EMILIO GUTIERREZ DIAZ,
                                 a/k/a "El Aleman,"
                          KNDY DE JESUS NUNEZ MARMOL,
                                  a/k/a "El Fuerte,"
Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page 2 of 9




                                  DANNY NUNEZ MARMOL,

did knowingly and willfully combine, conspire, confederate, and agree with each other and with

other persons known and unknown to the Grand Jury, to distribute a controlled substance in

Schedule II, intending, knowing, and having reasonable cause to believe that such controlled

substance would be unlawfully imported into the United States, in violation of Title 21, United

States Code, Sections 959(a); all in violation of Title 21, United States Code, Section 963.

       It is further alleged that the controlled substance involved in the conspiracy attributable

to the defendants as a result of their conduct, and the conduct of other conspirators reasonably

foreseeable to them, is five (5) kilograms or more of a mixture and substance containing a

detectable amount of cocaine, in violation of Title 21, United States Code, Section

960(b )(1 )(B).

                                             COUNT2

       Beginning as early as in and around 2014 and continuing through in and around 2017, the

exact dates being unknown to the Grand Jury, in Miami-Dade, Broward, and Monroe Counties, in

the Southern District of Florida, and elsewhere, the defendants,

                           MIGUEL ANDRES GUTIERREZ DIAZ,
                                     a/k/a "Mickey,"
                           MIGUEL EMILIO GUTIERREZ DIAZ,
                                   a/k/a "El Aleman,"
                            ENDY DE JESUS NUNEZ MARMOL,
                                    a/k/a "El Fuerte,"
                               DANNY NUNEZ MARMOL,

did knowingly and willfully combine, conspire, confederate, and agree with each other and with

other persons known and unknown to the Grand Jury, to import into the United States, from a place

outside thereof, a controlled substance, in violation of Title 21, United States Code, Section 952(a);

all in violation of Title 21, United States Code, Section 963.



                                                  2
Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page 3 of 9




       It is further alleged that the controlled substance involved in the conspiracy

attributable to the defendants, as a result of their conduct, and the conduct of other

conspirators reasonably foreseeable to them, is 5 kilograms or more of a mixture and

substance containing a detectable amount of cocaine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 960(b)(1 )(B).

                                             COUNT3

       Beginning as early as in and around 2014 and continuing through in and around 2017, the

exact dates being unknown to the Grand Jury, in Miami-Dade, Broward, and Monroe Counties, in

the Southern District of Florida, and elsewhere, the defendants,

                           MIGUEL ANDRES GUTIERREZ DIAZ,
                                     a/k/a "Mickey,"
                           MIGUEL EMILIO GUTIERREZ DIAZ,
                                   a/k/a "El Aleman,"
                            ENDY DE JESUS NUNEZ MARMOL,
                                   a/k/a "El Fuerte,"
                               DANNY NUNEZ MARMOL,

did knowingly and willfully combine, conspire, confederate, and agree with each other and with

other persons known and unknown to the Grand Jury, to possess with intent to distribute a

controlled substance, in violation of Title 21, United States Code, Section 841(a)(l); all in violation

of Title 21, United States Code, Section 846.

       It is fu1iher alleged that the controlled substance involved in the conspiracy attributable

to the defendants, as a result of their conduct, and the conduct of other conspirators reasonably

foreseeable to them, is 5 kilograms or more of a mixture and substance containing a detectable

amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841(b)(l)(A)(ii).




                                                  3
                                                                                                        7
Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page 4 of 9




                               FORFEITURE ALLEGATIONS

       l.      The allegations of this Indictment are hereby re-alleged and by this reference fully

incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

property in which the defendants, MIGUEL ANDRES GUTIERREZ DIAZ, a/k/a "Mickey,"

MIGUEL EMILIO GUTIERREZ DIAZ, a/k/a "El Aleman," ENDY DE JESUS NUNEZ

MARMOL, a/k/a "El Fuerte," and DANNY NUNEZ MARMOL, have an interest.

       2.      Upon conviction of a violation of Titl_e 21, United States Code, Sections 846 and/or

963, as alleged in this Indictment, the defendants shall forfeit to the United States any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of such

offense, and any property that was used or intended to be used, in any manner or part, to commit

or to facilitate the commission of, such offense, pursuant to Title 21, United States Code, Section

853.

         All pursuant to Title 21, United States Code, Sections 853 and 970.


                                                      A TRUE BILL




                                                      FOREPERSON




                                                  4
      Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page 5 of 9
                                                     UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                            CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 v.
MIGUEL ANDRES GUTIERREZ DIAZ, et al.,                               CERTIFICATE OF TRIAL ATTORNEY*

                                                                    Superseding Case Information:
                                     Defendants
Court Division:   (Select One)                                      New defendant(s)           Yes   No
 ✓     Miami                     Key West                           Number of new defendants
       FTL                       WPB              FTP               Total number of counts

         1.        I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/lnfonnation attached hereto.
         2.        I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Comi in setting their calendars and scheduling criminal trials under, the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
         3.        Interpreter:    (Yes or No)              Yes
                   List language and/or dialect             _S~o_a_n_is_b_ _ _ _ __
         4.        This case will take 6-7 days for the parties to try.
         5.        Please check appropriate category and type of offense listed below:

                  (Check only one)                                          (Check only one)


         I        0 to 5 days                                              Petty
                                                        ✓
         II       6 to 10 days                                             Minor
        m         11 to 20 days                                            Misdem.
         IV       21 to 60 days                                            Felony              ✓

         V        61 days and over
         6.       Has this case previously been filed in this District Comi?    (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)
                                                                       --------------
          Has a complaint been filed in this matter?         (Yes or No)     No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

         7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No ✓

         8.       Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes             No ✓

         9.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  priortoOctober3,2019(Mag.JudgeJaredStrauss?                , / ~es          /'-1~0-✓_
                                                                                                          '

                                                                             Comi ID No.: A5502579
 *Penalty Sheet(s) attached


                                                                                                              REV 6/5/2020
Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page 6 of 9




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

Defendant's Name: MIGUEL ANDRES GUTIERREZ DIAZ

Case No:
            ---------------------------
Count#: I

Conspiracy to distribute cocaine knowing and intending that it would be impmied into the U.S.

Title 21. United States Code. Section 963

*Max. Penalty: Life Imprisonment

Count#: 2

Conspiracy to import cocaine into the United States

Title 2L United States Code. Section 963

*Max. Penalty: Life Imprisonment

Count#: 3

Conspiracy to possess with intent to distribute cocaine

Title 21 United States Code Section 846

*Max. Penalty: Life Imprisomnent




*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page 7 of 9




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF. FLORIDA

                                       PENALTY SHEET

Defendant's Name: MIGUEL EMILIO GUTIERREZ DIAZ

Case No:
            ---------------------------
Count#: 1

Conspiracy to distribute cocaine knowing and intending that it would be imported into the U.S.

Title 2 L United States Code, Section 963

*Max. Penalty: Life Imprisonment

Count#: 2

Conspiracy to import cocaine into the United States

Title 21. United States Code, Section 963

*Max. Penalty: Life Imprisonment

Count#: 3

Conspiracy to possess with intent to distribute cocaine

Title 21 United States Code Section 846

*Max. Penalty: Life Imprisonment




*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page 8 of 9




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

Defendant's Name: ENDY DE JESUS NUNEZ MARMOL

Case No:
           ---------------------------
Count#: 1

Conspiracy to distribute cocaine knowing and intending that it would be imp01ied into the U.S.

Title 21, United States Code, Section 963

*Max. Penalty: Life Imprisonment

Count#:2

Conspiracy to imp01i cocaine into the United States

Title 2L United States Code Section 963

*Max. Penalty: Life Imprisonment

Count#:3

Conspiracy to possess with intent to distribute cocaine

Title 21 United States Code Section 846

*Max. Penalty: Life Imprisonment




*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
Case 1:21-cr-20151-UU Document 1 Entered on FLSD Docket 03/12/2021 Page 9 of 9




                           UNITED STATES DISTRICT COURT.
                           SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

Defendant's Name: DANNY NUNEZ MARMOL

Case No:
            ---------------------------
Count#: 1

Conspiracy to distribute cocaine knowing and intending that it would be impo1ied into the U.S.

Title 21. United States Code Section 963

*Max. Penalty: Life Imprisonment

Count#: 2

Conspiracy to import cocaine into the United States

Title 21. United States Code Section 963

*Max. Penalty: Life Imprisonment

Count#: 3

Conspiracy to possess with intent to distribute cocaine

Title 21, United States Code, Section 846

*Max. Penalty: Life Imprisomnent




*Refers only to possible term of incarceration, does not include possible fines, restitution,
special asse~sments, parole terms, or forfeitures that may be applicable.
